UNITED STA'FES DISTRICT C()URT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DAVID D. HALL, )
) CASE NO.l:lS-CV~01999
Plaintiff, )
) JUDGE DONALD C. NUGENT
)
vs. ) l\/[EMORANDUM OPINION
)
MADISON POLICE DEPARTMENT, )
et al, )
)
Defendants. )

This matter is before the Court on Defendants Lake County Sheriff's Department and
Lake County Board of Cornmissioners’ Motion to Disrniss Plaintiff David D. Hall’s Complaint
pursuant to Fed. R. Civ. P. lZ(b)(6) for failure to state a claim upon which relief can be granted.
(ECF #3). Plaintiff has not filed a response to Defendants’ motion. For the reasons set forth
herein, Defendants’ Motions to Dismiss (ECF #3) is GRANTED.

LAW AND ANALYSIS

Rule 12(b) of the Federal Rules of Civil Procedure provides that “a party may assert the
following defenses by motion: (6) failure to state a claim upon which relief can be granted. ...”
The procedure for considering a motion to dismiss under Rule lZ(b)(G) is well established:
“When deciding a motion brought pursuant to Fed.R.Civ.P. 12(b)(6), the inquiry is essentially
limited to the content of the complaint . ..The Court must accept all the allegations stated in the
complaint as true, while ‘not bound to accept as true a legal conclusion couched as a factual
allegation.”’ Almendares v. Palmer, 284 F.Supp.Zd 799, 802 (N.D. Ohio 2003) (internal citations

omitted), quoting Papasan v. Allain, 478 U.S. 265, 286 (1986).

Rule 8 of the Federal Rules of Civil Procedure provides that: "(a) Clairn for Relief. A
pleading that states a claim for relief must contain: (l) a short and plain statement of the grounds
for the court's jurisdiction. . .(2) a short and plain statement of the claim showing that the pleader
is entitled to relief; and (3) a demand for the relief sought . . " ln Bell Atlantic Corp. v. Twombly,
550 U.S. 544 (2007) the Supreme Court held that to avoid dismissal, “factual allegations [in a
complaint] must be enough to raise a right to relief above the speculative level. . .” ]d. at 570. To
establish the factual plausibility required to "unlock the doors of discovery," a plaintiff cannot
rely on "legal conclusions" or "threadbare recitals of the elements of a cause of action," but,
instead, the plaintiff must plead "factual content that allows the court to draw a reasonable
inference that the defendant is liable for the misconduct alleged." Ashcroj v. Iqbal, 556 US 662,
678 (2009).

"Conclusory allegations of collective, unspecified, and undifferentiated wrongdoing is
[sic] not sufficient ‘vaguely lump[ing] all defendants together without providing any factual
allegations that specify separate acts' fails to satisfy the Iqbal/Twombly standard." Kurek v. Ohio
Department of Development Disabz`lities, Case No. 3116CV623, 2017 WL 1555930 (N.D. Ohio
Western Division) quoting Lewis v. Counly of San Diego, 2014 WL 3527719, *6 (S.D. Cal.); see
also Rivera-Nazario v. Corporacion del Fodo del Seguro del Estado, 2015 WL 5254417, *15
(D.P.R.)("[p]laintiffs were not allowed to lump Defendants together without pleading
individualized facts"); Grant v. AC Mortg. Copr., 2010 WL 2509415, *3 (E.D. Cal.) (complaint
that "lumps all defendants together is plainly insufficient under the pleading requirements of
Federal Rule of Civil Procedure 8").

On a motion brought under Rule 12(b)(6), the court’s inquiry is limited to the content of

the complaint, although matters of public record, orders, items appearing in the record of the

case, and exhibits attached to the complaint may also be taken into account. See Amfm' 1a
Ober‘lin College, 259 F.3d 493, 502 (6th Cir. 2001).

In this case, Plaintiff fails to allege specific factual allegations against the Lake
County Defendants. Therefore, Plaintiff has not argued that he has alleged “factual
allegations . .enough to raise a right to relief above a speculative level" against these Defendants.
Plaintiff`s allegation that "While being arrested, placed in the police cruiser, and elsewhere_.
Officer Gosnik and other police officers and Lal<e County Sheriff‘s Deputies used excessive
force" does not amount to a sufficiently pleaded allegation but is a legal conclusion that provides
no information regarding what actions any Lake County Sheriffs Deputy took or how Lal<e
County was at all involved with the facts surrounding the instant case. F or this reason, the
Plaintiff has failed to state a claim for relief as to the Lake County Defendants and they are
entitled to a dismissal of this action as it relates to them.

CONCLUSION

Plaintiff fails to provide any grounds for entitlement to relief against Defendants Lake
County Sheriff"s Department and Lake County Board of Comrnissioners . For the
aforementioned reasons, Defendants’ Motions to Dismiss Plaintiff` 5 Complaint are hereby
GRANTED. All claims made against Defendants Lake County Sheriff"s Departrnent and Lake
County Board of Commissioners are DISMISSED with prejudice pursuant to Fed. Civ. R.
12(b)(6). (ECF #3). This action shall continue against Defendant Madison Township Police

Departrnent, Defendant Madison Township Trustees, Defendant Officer Matthew J. Gosnik,

and Defendants John/.lane Doesl -3. IT IS SO ORDER;:,M M
DONALD C. N'UGEN
DATED; giin 3(, 101 §

United States District dge

